Per Curiam:

This case was tried by a judge pro tem., and is brought to this court on a case-made. The day for settling and signing the case-made expired March 24, 1904. It appears that previous thereto, and within the time fixed by the order of the court, the case was made and served and the amendments suggested. It is stated by counsel for plaintiffs in error that on March 23 both parties appeared before the judge pro tem. to have the case settled and signed as a case-made. Such of the amendments as were allowed were inserted, and the whole left with the judge for his signature. For some reason not explained it was not signed as a case-made until March 25, 1904. This was one day after the expiration of the term of office of the judge pro tem. For this reason the defendant in error challenges the jurisdiction of this court to examine the alleged errors. We think this contention must be sustained. By the order previously made the judge pro tem. fixed the time limit of his tenure of office to expire March 24. Thereafter he had no official existence, and could not settle and sign a case-made.
The motion to dismiss is granted.